PER CURIAM.
In the opinion filed in this case we held that, on the facts made by the record and evidence, the surety company was not entitled to a credit for the sum of $1,917.48, amount of March collections returned April 4, 1898, and paid November 29, 1898, and alleged to have been paid with moneys collected by Tax Collector Davis after the new bond was given. Whether, on another trial, on proof that, prior to the' acceptance of the second bond, Tax Collector Davis had parted with, appropriated, or embezzled the amount of taxes collected by him in March, 1S98, as shown by return made April 4, 1898, and upon further proof that the taxes collected by Tax Collector Davis after the new bond went in force were applied by the county treasurer to the payment of the return of April 4th, with knowledge as to "the source from which the same were obtained, and without the direction of Davis, the surety company would be entitled to the credit in question, we express no opinion. The petition for rehearing is denied.